Citation Nr: 0726745	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  05-22 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a disability 
manifested by tingling, joint pain and muscle spasm, 
secondary to exposure to Agent Orange.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran apparently had service with the Philippine 
Scouts, as well as active duty for more than 21 years, prior 
to his retirement in September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for asbestosis and for a disability secondary to 
exposure to Agent Orange.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board that denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  The Department of Veterans Affairs 
(VA) disagrees with the Court's decision in Haas and is 
seeking to have this decision appealed to the United States 
Court of Appeals for the Federal Circuit.  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of VA imposed a stay at the 
Board on the adjudication of claims affected by Haas.  The 
specific claims affected by the stay include those involving 
claims based on herbicide exposure in which the only evidence 
of exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.  


FINDING OF FACT

There is no clinical evidence of asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a September 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any evidence in his possession that pertains 
to the claim.  An August 2006 letter advised the veteran of 
the evidence needed to establish a disability rating and 
effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes some 
service medical records, service personnel records and the 
veteran's testimony at a hearing before the undersigned.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including some service medical records, service personnel 
records and the veteran's testimony at a hearing before the 
undersigned.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Most of the veteran's service medical records are not 
available.  In cases such as these, the VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

A veteran seeking compensation disability benefits must 
establish: (1) status as a veteran; (2) the existence of a 
chronic disability; (3) a connection between the veteran's 
service or a service-connected disability and that chronic 
disability; (4) the degree of the disability; and (5) the 
effective date of his disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  

The only evidence supporting the veteran's claim consists of 
his statements.  He asserts that he was exposed to asbestos 
while in service.    

There is no medical evidence demonstrating that the veteran 
has any disability resulting from exposure to asbestos.  In 
the September 2003 letter, the RO advised the veteran to 
provide evidence including the dates and places he was 
exposed to asbestos in service; the names of the devices 
emitting asbestos; his military occupational specialty at the 
time of exposure; his unit and rank at the time of each 
exposure; and a complete medical history.  However, he has 
not provided any evidence to support his claim.  During the 
hearing, although he stated that he was exposed to asbestos 
aboard the U.S.S. Okanogan, and records confirm that he was 
on this ship, the fact remains that there is no medical 
evidence of any disability associated with exposure to 
asbestos.  In fact, when asked at the hearing if a physician 
had ever found that he has a lung disorder that is related to 
asbestos, the veteran replied that he "did not seek any 
medical consult, but I just felt that I had difficult (sic) 
in breathing and I, myself, just attributed this to asbestos 
exposure."  

The fact remains that there is no clinical evidence of any 
lung disability, let alone one that is related to exposure to 
asbestos.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for asbestosis.


ORDER

Service connection for asbestosis is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


